Citation Nr: 9917896	
Decision Date: 06/29/99    Archive Date: 07/07/99

DOCKET NO.  96-09 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for skin disease 
diagnosed as tinea versicolor. 

2.  Entitlement to service connection for an immune system 
disease or neurological disorder.  

3.  Whether the November 1986 rating decision denying 
entitlement to service connection for a low back disorder 
involved clear and unmistakable error (CUE).  

4.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), which is currently rated 30 percent 
disabling.

5.  Entitlement to a compensable disability evaluation for 
residuals of malaria. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard E. Coppola, Counsel


INTRODUCTION

The veteran had active service from August 1968 to September 
1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions from the Portland, Oregon, 
Department of Veterans Affairs (VA) Regional Office (RO).  

In November 1986, the RO denied entitlement to service 
connection for a low back disorder.  The RO notified the 
veteran of that decision by letter, which was dated on 
November 24, 1986; the veteran did not appeal 
that decision.  


FINDINGS OF FACT

1.  The claim for entitlement to service connection for skin 
disease diagnosed as tinea versicolor is not supported by 
cognizable evidence showing that the claim is plausible or 
capable of substantiation.  

2.  The claim for entitlement to service connection for an 
immune system disease or neurological disorder is not 
supported by cognizable evidence showing that the claim is 
plausible or capable of substantiation.


3.  The November 1986 rating decision, wherein the RO denied 
service connection for a lumbosacral strain, did not contain 
any kind of error, of fact or law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, or that the result would 
have been manifestly different but for the error.  

4.  All relevant evidence necessary for an equitable 
disposition of the increased rating claims has been obtained.  

5.  A preponderance of the evidence shows that veteran's PTSD 
is productive of no more than a definite inability to 
establish or maintain effective and wholesome relationships 
with people or more than occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.  

6.  A preponderance of the evidence shows that malaria is not 
active and the service-connected residuals do not include 
anemia, or liver or spleen impairment.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for skin 
disease diagnosed as tinea versicolor is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim of entitlement to service connection for an 
immune system disease or neurological disorder is not well 
grounded.  38 U.S.C.A. § 5107(a).

3.  The November 1986 rating decision wherein the RO denied 
service connection for a lumbosacral strain did not 
constitute CUE.  Russell v. Principi, 3 Vet. App. 310, 315 
(1992);38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 
3.105 (1998).  

4.  The criteria for an evaluation in excess of 30 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.7, 4.132, Diagnostic Code 9411 
(effective prior to November 7, 1996); 38 C.F.R. § 4.130, 
Diagnostic Code 9411; 61 Fed.Reg. 52695-52702 (Oct. 8, 1996) 
(effective November 7, 1996); Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

5.  The criteria for a compensable evaluation for residuals 
of malaria have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.88b, Diagnostic 
Code 6304 (effective prior to August 30, 1996); 38 C.F.R. 
§ 4.88b, Diagnostic Code 6304; 61 Fed.Reg. 39873 (July 31, 
1996) (effective August 30, 1996); Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection
Factual Background

The service medical records for the veteran's first period of 
active service do not show treatment or diagnosis of a skin 
disease, a disease of the immune system, or a neurological 
disorder.  These records show the veteran was admitted for 
two days and treated for malaria in September 1969, but they 
state that there were no other sequelae.  The July 1970 
separation medical examination shows that the skin and 
lymphatic system were normal.  Neurologic examination was 
also normal.  Laboratory testing performed in September 1970 
prior to separation showed no malarial parasites.  

The service medical records for the veteran's second period 
of active service do not show treatment or diagnosis of a 
skin disease, a disease of the immune system, or a 
neurological disorder.  The veteran denied a history of skin 
diseases, memory loss or amnesia and periods of 
unconsciousness in his March 1974 report of medical history.  

The March 1974 medical entrance examination shows that the 
skin and lymphatic system were normal.  Neurologic 
examination was also normal.  The veteran denied a history of 
skin diseases, dizziness or fainting spells, memory loss or 
amnesia and periods of unconsciousness in his August 1976 
report of medical history at separation.  The August 1976 
separation medical examination shows that the skin and 
lymphatic system were normal.  Neurologic examination was 
also normal.  

The veteran filed an informal service connection claim for 
malaria in February 1978.  The veteran recounted that he 
experienced extremely high fevers since having been treated 
for malaria during active service.  The veteran felt that the 
residuals from a high fever may have caused brain damage.  

The veteran filed a formal application for service connection 
for PTSD and malaria in May 1986.  In a statement received 
with his application, the veteran recalled that a C-130 flew 
overhead and dropped a cloud of dust over their fire base 
position during active duty in the Republic of Vietnam.  He 
also stated that he patrolled in areas that had been sprayed 
with defoliant.  The veteran listed no post-service medical 
treatment.  The veteran also submitted several lay statements 
attesting that his behavior had changed after returning from 
the Republic of Vietnam.  

The veteran underwent a VA compensation examination in July 
1986.  The veteran reported an in-service history of malaria, 
concussions from mortar rounds and high fever.  He reported a 
post-service history of recurring high fever.  Physical 
examination showed the skin was clear and the lymphatic and 
hemic systems were normal.  The endocrine system was normal 
to examination.  The cranial nerves II-XII were intact.  
Cortical and cerebral functions were normal.  Deep tendon 
reflexes were normal and there were no long tract signs.  The 
diagnoses were a history of PTSD, a history of lumbar 
myofascitis, and a history of malaria.  The physicians did 
not diagnose a disease of the immune system, or a 
neurological disorder despite the veteran's history of post-
service recurrence of high fever approximately twice a year 
and occasional headaches.  

The veteran underwent VA compensation examinations in June 
1989 and October 1991.  The examinations were specifically 
for PTSD and do not include a diagnosis of a skin disease, a 
disease of the immune system, or a neurological disorder.  
The physician recorded the veteran's medical history, which 
included a history of malaria and a spine and rib disorder, 
and the veteran denied a history of any other physical 
problems.  

The veteran filed an informal service connection claim for 
residuals of Agent Orange (AO) exposure in November 1992.  In 
December 1992, the veteran clarified that the disabilities 
claimed were a rash on the left arm and shoulder and that he 
might have more pronounced effects from his service connected 
malaria residuals because of his in-service exposure to AO.  
The veteran included several lay statements with his claim.  
The statements attest that the veteran has had a recurrent 
rash and that he appeared to be less resistant to cold and 
flu symptoms.  They also noticed that the veteran had 
difficulty sometimes conveying thoughts and that he sometimes 
had involuntary muscle spasm.  

The veteran underwent a VA systemic conditions examination in 
December 1992.  The veteran requested re-evaluation of the 
residual long-term effects of the malaria that he incurred in 
1969.  He stated he was hospitalized after having been ill in 
the field for approximately fifteen days.  He could not 
recall whether he had cerebral malaria or whether he had been 
unconscious at that time, but possibly unconscious for 
several days.  The veteran stated he was told he had 
falciparum malaria but later stated he could not recall 
whether it was falciparum or vivax.  He stated he experienced 
several febrile episodes since returning from Vietnam 
beginning in 1975, which included fever, chills, ringing in 
the ears and nausea.  The physician stated the veteran 
indicated no history of any problems with kidney function.  
The veteran stated he has had more difficulty concentrating 
and some difficulty with his memory since his in-service 
hospitalization for malaria.  There was no history of anemia.  
The physician stated that the only neurological symptom 
described was the ringing in the ears.  The veteran 
complained of low back pain.  The veteran also stated he had 
a recurrent rash on the left upper arm.  

Examination showed a tan blotchy rash on the left upper arm 
with lesions that were for the most part oval or circular.  
The veteran stated that this rash began several years after 
returning home from the military and had gradually increased 
in area.  There was no history of cardiac involvement.  The 
veteran provided a history of a 1970 automobile accident 
during which he sustained a fractured rib.  He also reported 
developing low back pain in 1974 with recurrence of symptoms 
every four-to-five months since that time.  The veteran 
appeared well developed and well nourished on physical 
examination.  There was no tenderness over the left ribs or 
the lumbar spine.  There was no swelling or deformity of any 
bone or joint and no intra-articular involvement.  Based on 
the history and examination, the diagnosis was history of 
malaria with no definite sequelae, possible residual mental 
changes from the malaria if in fact he had cerebral malaria, 
which could be better differentiated from symptoms of PTSD by 
psychiatric examination, tinea versicolor, history of 
fracture of the left 10th rib without residual disability, 
and chronic low back strain.  

The veteran also underwent a VA PTSD examination in December 
1992.  The examination does not include a diagnosis of a skin 
disease, a disease of the immune system, or a neurological 
disorder.  The physician recorded the veteran's military, 
medical and social history.  The veteran reported that his 
recurrent malaria symptoms had worsened his PTSD symptoms and 
made his life more difficult.  The physician described the 
veteran as alert and in no acute distress.  There were no 
unusual signs of any increased or decreased psychomotor 
activity.  The veteran demonstrated good recall of memory and 
displayed normal intelligence.  His concentration was 
excellent.  The diagnosis was chronic PTSD and mixed 
personality disorder with passive aggressive and some 
explosive and probable anti-social tones.  There was no Axis 
III diagnosis.  The physician stated that PTSD was evident.  
The physician could not provide an opinion about how much 
difficulty the veteran's recurrent malaria attacks had caused 
him, but stated that they seem to be service-related.  The 
physician stated that the recurrent malaria attacks could be 
an added stressor and worsen the PTSD symptomatology, 
especially anger, anxiety, sleep, irritability and tendency 
to withdraw.  

In May 1995, the veteran submitted a statement from a fellow 
serviceman who served with the veteran in Vietnam.  The 
serviceman attested to the fact that many other servicemen, 
including him, incurred malaria during that time.  

At his personal hearing, the veteran testified that he 
believed that he developed tinea versicolor as a direct 
result of AO exposure during active service in Vietnam.  
Transcript, p. 23 (Aug. 1995).  

The veteran underwent a VA PTSD examination in August 1995.  
The examination does not include a diagnosis of a skin 
disease, a disease of the immune system, or a neurological 
disorder.  The physician stated that he reviewed the 
veteran's claims folder in conjunction with the examination.  
The diagnosis was chronic PTSD, no personality diagnosis 
offered, and Axis III diagnosis deferred but would include 
problems with malaria, the shoulder and the thumb.  

The veteran underwent a VA PTSD examination in May 1997.  The 
examination does not include a diagnosis of a skin disease, a 
disease of the immune system, or a neurological disorder.  
The physician stated that he reviewed the veteran's claims 
folder in conjunction with the examination.  The diagnosis 
was chronic PTSD, amphetamine dependence in remission, severe 
alcohol dependence in partial remission, episodic marijuana 
abuse, features of anti-social personality disorder, 
tinnitus, skeletal problems, pain in multiple joints, history 
of malaria with recurrent symptoms, and a history of fracture 
of the left 10th rib.  


Criteria

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  

The U.S. Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has held that a well-
grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of § [5107(a)]."  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  The Court has also held that 
Congress specifically limited entitlement to service 
connected benefits to cases where there is a current 
disability.  "In the absence of proof of a present 
disability, there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

The Court has held that a well grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 9 Vet. 
App. 341, 343-44 (1996); Caluza v. Brown, 7 Vet. App. 498, 
506 (1995) aff'd, 78 F.3d 604 (Fed.Cir. 1996). 

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1998).  

Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a presumption that 
the disease was incurred in service.  38 C.F.R. §§ 3.307, 
3.309 (1998).  

In addition to law and regulations regarding service 
connection, the Board notes that a disease associated with 
exposure to certain herbicide agents listed in 38 C.F.R. § 
3.309(e) (1998) will be considered to have been incurred in 
service under the circumstances outlined in that section, 
even though there is no evidence of such disease during such 
period of service.  38 C.F.R. § 3.307(a) (1998).  

If a veteran was exposed to a herbicide agent during such 
active military, naval, or air service, the following 
diseases shall be service-connected if the requirements of 38 
C.F.R. § 3.307(a)(6) (1998) are met, even though there was no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
(1998) are also satisfied: Chloracne or other acneiform 
disease consistent with chloracne; Hodgkin's disease; non- 
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
Porphyria cutanea tarda; Prostate cancer; Multiple myeloma; 
Respiratory cancers (cancers of the lung, bronchus, larynx or 
trachea); or Soft tissue sarcoma.  38 C.F.R. § 3.309(e) 
(1998).

These diseases shall become manifest to a degree of 10 
percent or more at any time after service, except that 
chloracne or other disease consistent with chloracne, and 
porphyria cutanea tarda shall have become manifest to a 
degree of 10 percent or more within a year, and respiratory 
cancers within 30 years, after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii) 
(1998).

The Secretary has also determined that there was no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined that a 
presumption of service connection is warranted.  59 Fed. Reg. 
57589 (1996) (codified at 38 C.F.R. §§ 3.307, 3.309).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).  


Analysis
Tinea Versicolor

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claim is well grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  
Because the veteran has failed to meet this burden, the Board 
finds that his claim of entitlement to service connection for 
skin disease diagnosed as tinea versicolor must be denied as 
not well grounded.  

The service medical records for both of the veteran's periods 
of active service do not show treatment or diagnosis of a 
skin disease.  The July 1970 separation medical examination 
shows that the skin and lymphatic system were normal.  The 
veteran denied a history of skin diseases in his March 1974 
report of medical history.  The March 1974 medical entrance 
examination shows that the skin and lymphatic system were 
normal.  The veteran denied a history of skin diseases in his 
August 1976 report of medical history at separation.  The 
August 1976 separation medical examination shows that the 
skin and lymphatic system were normal.  

The post-service VA compensation examination in July 1986 
showed the skin was clear and the lymphatic system was 
normal.  The physicians did not diagnose a chronic skin 
disease.  

The VA compensation examinations in June 1989 and October 
1991 also do not include a diagnosis of skin disease.  In 
fact, the veteran denied a history of physical problems other 
than a history of malaria and a spine and rib disorder.  

The initial and only post-service medical evidence of record 
showing a diagnosis of skin disease is the VA systemic 
conditions examination performed in December 1992.  The 
veteran stated he had a recurrent rash on the left upper arm.  
Examination showed a tan blotchy rash on the left upper arm 
with lesions that were for the most part oval or circular.  
The veteran stated that this rash began several years after 
returning home from the military and had gradually increased 
in area.  The physician diagnosed tinea versicolor but did 
not relate this to AO exposure during active service in 
Vietnam.  

Tinea versicolor is not included among the list of diseases 
that VA has determined to be positively associated with 
exposure to herbicides.  See 38 U.S.C.A. § 1116 (West 1991); 
38 C.F.R. 3.309(e) (1998).  Therefore, a presumption in favor 
of service connection does not apply.  

38 U.S.C.A. § 1116 provides that, for the purpose of this 
subsection, a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, and has a disease referred to in paragraph (1)(B) of 
this subsection, shall be presumed to have been exposed 
during such service to an herbicide agent ... unless there is 
affirmative evidence to establish that he was not exposed to 
any such agent during that service (the Board notes that the 
veteran satisfies the first prong of the requirement in that 
he did have requisite service in Vietnam).  The specific 
diseases presumed to have been incurred as a result of Agent 
Orange exposure are listed in 38 U.S.C.A. § 1116(a) and 
38 C.F.R. § 3.309(e); tinea versicolor is not a disease 
listed in either 38 U.S.C.A. § 1116(a) or 38 C.F.R. 
§ 3.309(e).  

In McCartt v. Brown, 12 Vet. App. 164 (1999), the Court held 
that neither the statutory (38 U.S.C.A. § 1116) nor the 
regulatory (38 C.F.R. § 3.307(a)(6)(iii)) presumption will 
satisfy the in-service incurrence element of Caluza v. Brown, 
7 Vet. App. 498 (1995) where the veteran has not developed a 
condition listed in either 38 U.S.C.A. § 1116(a) or 38 C.F.R. 
§ 3.309(e).  

The veteran contends that exposure to AO during active 
service caused his recurrent rash on the upper left arm and 
shoulder.  The veteran also submitted several lay statements 
attesting that the veteran has had a recurrent rash for many 
years since active service.  While lay persons are competent 
to provide evidence on the occurrence of observable symptoms 
during and following service, such lay persons are not 
competent to make a medical diagnosis or render a medical 
opinion, which relates a medical disorder to a specific 
cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).  Therefore, if the determinant issue is one of 
medical etiology or a medical diagnosis, competent medical 
evidence must be submitted to make the claim well grounded.  
In addition, lay assertions of medical causation cannot 
constitute evidence to render a claim well grounded if no 
cognizable evidence is submitted to support a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  In this 
case, the veteran and the lay witnesses are not competent to 
render medical opinions relating post-service tinea 
versicolor to AO exposure or any other incident or event of 
active service.  

For these reasons, the Board finds that the claim for 
entitlement to service connection for skin disease diagnosed 
as tinea versicolor is not supported by cognizable evidence 
showing that the claim is plausible or capable of 
substantiation.  The Board concludes that the claim of 
entitlement to service connection for skin disease diagnosed 
as tinea versicolor is not well grounded.  38 U.S.C.A. 
§ 5107(a).  

The veteran has not identified any existing VA or private 
medical evidence, which includes a qualified medical opinion 
relating post-service tinea versicolor to active service.  
See Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).

Although the Board considered and denied the veteran's claim 
on a ground different from that of the RO, which denied the 
claim on the merits, the veteran has not been prejudiced by 
the decision.  This is because in assuming that the claim was 
well grounded, the RO accorded the veteran greater 
consideration than his claim in fact warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384 (1993).




The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application for service connection.  See Graves v. Brown, 8 
Vet. App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  


Immune System Disease/Neurological Disorder

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claim is well grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  
Because the veteran has failed to meet this burden, the Board 
finds that his claim of entitlement to service connection for 
an immune system disease or neurological disorder must be 
denied as not well grounded.  

The service medical records for both periods of active 
service do not show treatment or diagnosis of a disease of 
the immune system or a neurological disorder.  These records 
show the veteran was admitted for two days and treated for 
malaria falciparum in September 1969, but they state that 
there were no other sequelae.  These records also show that 
the diagnosis of malaria falciparum was proven by blood 
smear.  The records do not show that the veteran had a loss 
of consciousness during that time and the testing performed 
did not confirm the presence of malaria vivax or otherwise 
show the veteran had cerebral malaria.  Neurologic 
examination was also normal during the July 1970 separation 
medical examination.  Laboratory testing performed in 
September 1970 prior to separation also showed no malarial 
parasites.  These records do not show the veteran had a 
recurrence of malaria during that time.  

The service medical records for the veteran's second period 
of active service do not show treatment or diagnosis of a 
disease of the immune system or a neurological disorder.  The 
veteran denied a history of memory loss or amnesia and 
periods of unconsciousness in his March 1974 report of 
medical history.  Neurologic examination was normal at that 
time.  The veteran denied a history of dizziness or fainting 
spells, memory loss or amnesia and periods of unconsciousness 
in his August 1976 report of medical history at separation.  
Neurologic examination was also normal during the August 1976 
separation medical examination.  

The post-service medical evidence does not show a current 
diagnosis of a disease of the immune system or a neurological 
disorder.  During the VA compensation examination in July 
1986, physical examination showed the endocrine system was 
normal.  The cranial nerves II-XII were intact and cortical 
and cerebral functions were normal.  Deep tendon reflexes 
were normal and there were no long tract signs.  The 
physicians did not diagnose a disease of the immune system, 
or a neurological disorder despite the veteran's history of 
post-service recurrence of high fever approximately twice a 
year and occasional headaches.  

The VA compensation examinations in June 1989 and October 
1991 do not include a diagnosis of a disease of the immune 
system, or a neurological disorder.  The December 1992, 
August 1995 and May 1997 VA PTSD examinations also do not 
include a diagnosis of a disease of the immune system, or a 
neurological disorder.  

The only post-service medical indicating a possibility that 
the veteran has residual mental changes from malaria is the 
physician who performed the VA systemic conditions 
examinations in December 1992.  This physician did not relate 
any current disability secondary to AO exposure.  The 
diagnosis was history of malaria with no definite sequelae, 
possible residual mental changes from the malaria if in fact 
he had cerebral malaria, which could be better differentiated 
from symptoms of PTSD by psychiatric examination.  This does 
not constitute a definitive diagnosis of a current 
neurological disorder.  In addition, the physician qualified 
the diagnosis by making it contingent on the veteran having 
sustained cerebral malaria during active service.  

The physician rendered this opinion because of the veteran's 
history that he might have had cerebral malaria with loss of 
consciousness during active service.  This is inconsistent 
with the service medical records.  The mere transcription of 
statements of medical history from a claimant by a medical 
provider can not turn those statements into medical findings.  
LeShore v. Brown, 8 Vet. App. 406 (1995).  For these reasons, 
the Board finds that this physician's statement does not 
constitute a medical diagnosis of a current disability.  In 
this case, the veteran has not submitted competent evidence 
of a current disability.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  

Although the veteran and the lay witnesses are competent to 
relate observable symptoms such as difficulty concentrating, 
difficulty conveying thoughts, muscle spasm and general 
behavioral changes, they are not qualified to render medical 
diagnoses of a current neurological disorder or a disease of 
the immune system.  They are not qualified to render medical 
opinions that observable symptoms are manifestations of 
chronic pathology or diagnosed disability, such as the claim 
that the symptoms are due to AO exposure or are pronounced 
effects from the service connected malaria residuals.  

For these reasons, the Board finds that the claim for 
entitlement to service connection for an immune system 
disease or neurological disorder is not supported by 
cognizable evidence showing that the claim is plausible or 
capable of substantiation.  The Board concludes that the 
claim of entitlement to service connection for an immune 
system disease or neurological disorder is not well grounded.  
38 U.S.C.A. § 5107(a).  

The veteran has not identified any existing VA or private 
medical evidence, which includes a qualified medical 
diagnosis showing a current immune system disease or 
neurological disorder.  See Robinette v. Brown, 8 Vet. App. 
69, 77-78 (1995).




Although the Board considered and denied the veteran's claim 
on a ground different from that of the RO, which denied the 
claim on the merits, the veteran has not been prejudiced by 
the decision.  This is because in assuming that the claim was 
well grounded, the RO accorded the veteran greater 
consideration than his claim in fact warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application for service connection.  See Graves v. Brown, 8 
Vet. App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  


CUE

Factual Background

The veteran filed an application for service connection in 
February 1971 for injuries sustained in a May 1970 automobile 
accident and residuals of malaria.  The injuries claimed were 
broken ribs, contusions and a foot injury.  The veteran did 
not claim a low back disability.  

The service medical records show the veteran was injured in 
an automobile accident in May 1970.  The medical treatment 
records show the veteran sustained a fracture of the left 
10th rib, contusions to the chest and a puncture wound to the 
left foot.  The records show that x-rays of the right femur 
and hip were performed because of pain and swelling caused by 
a contusion to the right hip.  These were negative.  The 
veteran was released from the hospital several days later and 
placed on limited duty.  The veteran complained of continued 
right hip and thigh pain in June 1970, for which he was 
assigned continued limited duty due to a right hip contusion.  

The July 1970 separation medical examination shows that the 
spine and musculoskeletal system were normal.  The veteran 
stated that he was in good health and he later reported in 
September 1970 prior to separation that there had been no 
change in his medical condition.  

The service medical records for the veteran's second period 
of service show that the veteran denied a history of 
recurrent back pain in his March 1974 report of medical 
history.  The March 1974 medical entrance examination shows 
that the spine and musculoskeletal system were normal.  The 
records show the veteran began complaining of low back pain 
in April 1974.  During examination in May 1974, the veteran 
related that he sustained injuries to the hip and lumbar 
spine in the 1970 automobile accident.  He reported that he 
had experienced progressive pain in his lumbar spine since 
that time.  An x-ray examination performed at that time was 
normal.  Physical examination was normal except for some 
complaints of pain on palpation of the lumbar spine.  The 
examiner referred the veteran for physical therapy, which 
resulted in relief of pain with ice therapy.  It should be 
noted that the physical therapy request sheet incorrectly 
notes that the back injury occurred in May 1974.  
Subsequently, the veteran was seen for complaints of chronic 
low back pain in August 1974.  The veteran again related that 
he had had chronic low back pain since the 1970 automobile 
accident.  The examiner stated that an x-ray examination was 
normal and the impression was mechanical low back pain.  

The service medical records show the veteran seen for 
additional low back complaints in October 1975.  He provided 
the same history of back pain since the prior automobile 
accident.  In January 1976, the veteran's complaints were 
diagnosed as idiopathic pain.  In March 1976, the veteran was 
examined for low back pain, which began while he was 
performing running maneuvers.  During physical examination 
the veteran denied radiating low back pain.  X-ray 
examination showed no abnormal findings.  The impression was 
moderate low back strain.  The veteran was scheduled for an 
orthopedic follow-up examination in April 1976.  During this 
examination, the veteran reported that he had had numbness in 
his low back since the 1970 automobile accident.  

He stated that the pain, which began five days earlier while 
running, included radiating pain into the left leg.  The 
veteran denied radiating pain at the time of the examination.  
The veteran was admitted for further evaluation.  On 
discharge ten days later, the veteran was having minimal pain 
and reported not using Codeine that had been prescribed.  He 
was discharged to duty with a diagnosis of lumbosacral 
strain.  

On follow-up examination in May 1976, the veteran stated he 
was nearly asymptomatic and wanted to begin performing a 
daily routine.  He also requested a change of military 
occupational specialty from the infantry.  Physical 
examination was normal and the impression was that the 
veteran was recovering.  The examiner stressed continuing 
exercises but recommended light duty for two weeks.  The 
veteran returned for examination two weeks later.  He stated 
that he had been hospitalized for forty days after the 1970 
automobile accident.  He stated that he was employed as a 
logger after his first period of service, during which he 
injured his back when he fell over a log while setting 
chokers.  He stated he was in bed for one week and unemployed 
for several months after this injury.  The veteran then 
related that he was okay until he began experiencing low back 
symptoms in March 1974 after rejoining the military.  

Following physical examination, the impression was mechanical 
low back pain and the examiner instructed the veteran in 
flexion exercises.  A notation on the following day indicates 
that an orthopedic examiner recommended light duty for two 
weeks.  Later that month, the veteran was given a temporary 
physical profile.  The record lists the defect as arthritis 
of the lower back.  This profile was extended in June 1976 
for an additional thirty-one day period.  This was based on a 
June 15, 1976 re-evaluation during which the veteran stated 
that he was told he had arthritis of the lower back.  An 
orthopedic consultation sheet dated on the same day noted 
that there was no documentation that the veteran had an 
arthritic lower back.  

The veteran reported recurrent back pain in his August 1976 
report of medical history at separation.  

The August 1976 separation medical examination lists the 
spine and musculoskeletal system as abnormal.  The examiner 
noted that the veteran had been diagnosed with arthritis with 
decreased range of motion due to back pain during service.  

The veteran filed an informal service connection claim for 
back trouble in February 1978.  The veteran stated that his 
legs gave way in the field for which he was hospitalized for 
one month, in quarters for two months and on profile for five 
months.  He stated that his back bothered him from time-to-
time since separation.  

The veteran filed a formal application for service connection 
for PTSD and malaria in May 1986.  He did not include a claim 
for a low back disability.  The veteran also submitted 
several lay statements attesting that his behavior had 
changed after returning from the Republic of Vietnam.  These 
witnesses did not indicate that they noticed the veteran 
having back problems since active service.  

The veteran underwent a VA compensation examination in July 
1986.  The veteran did not report a history of continued 
post-service back problems.  The physician reported that the 
veteran was having no low back pain at that time.  Physical 
examination showed the musculoskeletal system was normal.  
Neurologic examination showed the cranial nerves II-XII were 
intact, cortical and cerebral functions were normal, deep 
tendon reflexes were normal and there were no long tract 
signs.  The diagnosis was a history of lumbar myofascitis.  
The physician recommended that the veteran be provided an 
orthopedic examination in accordance with the June 1986 
request included in VA Form 21-2507.  This was not performed.  

During the August 1986 social and industrial survey, the 
veteran related that he had been hospitalized for a back 
ailment, which was caused by running on asphalt during 
drills.  He stated he had remained hospitalized for three 
months due to temporary paralysis, for which he was treated 
with traction.  


In November 1986, the RO denied entitlement to service 
connection for a low back disorder.  The RO notified the 
veteran of that decision by letter, which was dated on 
November 24, 1986; the veteran did not appeal that decision.  
The veteran filed a notice of disagreement with respect to 
the zero percent rating assigned for residuals of left 10th 
rib fracture, but he did not perfect that appeal.  

The RO determined that the service medical records for the 
second period of active service showed the veteran was 
treated for recurrent low back strain, which the veteran 
related to the May 1970 motor vehicle accident.  The RO held 
that the evidence showed the veteran reported having been 
diagnosed with arthritis of the low back and the x-ray 
examinations of the lumbar spine were normal.  The RO also 
held that the post-service medical evidence, which consisted 
of the VA compensation examination in July 1986, did not show 
a then current post-service back disability because the 
physician diagnosed lumbar myofascitis only by history.  

The veteran was notified of this rating decision, and of his 
procedural and appellate rights but he did not submit a 
notice of disagreement.  Therefore, the decision became 
final.  38 U.S.C.A. § 4005(c); 38 C.F.R. §§ 3.104(a), 
3.105(a), 19.117, 19.129(b), 19.130(a), 19.192.  


Criteria

The Board notes that under 38 C.F.R. §§ 3.104(a) and 
3.105(a), taken together, a rating action is final and 
binding in the absence of clear and unmistakable error.  A 
decision which constitute a reversal of a prior decision on 
the grounds of clear and unmistakable error has the same 
effect as if the corrected decision had been made on the date 
of the reversed decision.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 3.105(a).

Previous determinations, which are final and binding, 
including decisions of service connection, will be accepted 
as correct in the absence of clear and unmistakable error.  
Where evidence establishes such error, the prior decision 
will be reversed or amended. 38 C.F.R. § 3.105(a) (1998).

In Thompson v. Derwinski, 1 Vet. App. 251 (1991), the Court 
held that a difference of opinion as to the facts or a 
disagreement with the original rating and its interpretation 
of the facts is not reversible error contemplated under 38 
C.F.R. § 3.105(a).  See also Oppenheimer v. Derwinski, 1 Vet. 
App. 370, 372 (1991); Russell v. Principi, 3 Vet. App. 310 
(1992).  

In Fugo v. Brown, 6 Vet. App. 40 (1993), en banc review 
denied, Fugo v. Brown, 6 Vet. App. 162 (1994), the Court 
emphasized that clear and unmistakable error is a very rare 
and specific kind of error, which, when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the results would 
have been manifestly different had the error not been 
committed.  The Court added "there is a presumption of 
validity to otherwise final decisions, and that where such 
decisions are collaterally attacked, and a CUE claim is 
undoubtedly a collateral attack, the presumption is even 
stronger."  Fugo, 6 Vet. App. at 44.  

The Board notes that the Court has held that for there to be 
a valid claim of "clear and unmistakable error," there must 
have been an error in the prior adjudication of the claim, 
such that either the correct facts or applicable law, in 
effect at that time, was incorrectly applied.  The Court 
stated that the claimant must aver more than just his 
disagreement with the factual determination rendered by the 
prior adjudicator.  Kronberg v. Brown, 4 Vet. App. 399 
(1993); Russell v. Principi, 3  Vet. App. 310, 313 (1992); 
Oppenheimer v. Derwinski, 1 Vet. App. 370 (1991).  

Clear and unmistakable error is a very specific and rare kind 
of error; it is the kind of error, of fact or law, that when 
called to the attention of the later reviewers, compels the 
conclusion, to which reasonable minds could not differ, that 
the results would have been manifestly different, but for the 
error.  To find clear and unmistakable error: 


(1) Either the facts, as they were known at the time, were 
not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated), 
or the statutory or regulatory provisions extant at that time 
were incorrectly applied; 

(2) the error must be "undebatable" and of the sort 
"which, had it not been made, would have manifestly changed 
the outcome at the time it was made"; and, 

(3) a determination that there was clear and unmistakable 
error must be based on the record and law that existed at the 
time of the prior adjudication in question.  Damrel v. Brown, 
6 Vet. App. 242, 245 (1994); Fugo v. Brown, 6 Vet. App. 40, 
43- 44 (1993); Russell v. Principi, 3 Vet. App. 310, 313-314 
(1992).  

A claim for clear and unmistakable error is based on the 
factual record and the law that existed at the time of the 
prior decision, subsequently received evidence is not 
applicable.  Porter v. Brown, 5 Vet. App. 233 (1993).  


Analysis

The representative argues that the RO committed CUE because 
it reached a medical conclusion based on their own 
unsubstantiated medical opinion.  The veteran argues that the 
RO committed error because the service medical records 
clearly illustrate continuous treatment for low back strain.  
He argues it is widely known that one can have medical 
problems that may or may not be shown on radiographs.  The 
veteran argues that the in-service physical profiles should 
have been deemed to show a permanent condition.  

He argues that he did complain of back pain during the 1986 
VA examination and that the RO failed to provide him a 
comprehensive orthopedic examination.  The representative 
also argues that the RO failed to consider 38 C.F.R. § 4.1 
because the 1986 VA examination was incomplete and the RO did 
not provide the veteran an orthopedic examination at that 
time.  

He argues that the RO failed to consider the service medical 
records, which clearly document numerous instances of 
treatment for low back pain, and which show the veteran was 
discharged with a recurrent low back condition.  The 
representative argues that the RO failed to consider the 
December 1992 VA examination report, which shows the veteran 
reported continuous back problems since separation from 
service.  Finally, he argues that the RO failed to consider 
the August 1976 separation medical examination, which lists a 
diagnosis of arthritis with decreased range of motion due to 
back pain during service, and the records showing the veteran 
had been admitted to the hospital in April 1976 due to a back 
injury.  

Initially, the Board notes that the veteran has requested 
that a VA examination be conducted to evaluate the history 
and determine the etiology of his current low back 
disability.  No factual development is warranted since a 
current medical opinion is irrelevant to the question of 
whether the RO committed CUE based on the evidence as it 
existed at the time of the November 1986 rating decision.  In 
addition, the representative's argument that the RO committed 
CUE because it failed to consider the December 1992 VA 
examination report is also irrelevant.  That VA examination 
report was performed after the November 1986 rating decision 
and cannot be used as a basis for CUE.  New facts have no 
relevance to whether a clear and unmistakable error was 
committed by the RO at the time of the original rating 
decision.  Porter v. Brown, 5 Vet. App. 233 (1993).

The representative also argues that the RO failed to consider 
38 C.F.R. § 4.1 because the 1986 VA examination was 
incomplete and the RO did not provide the veteran an 
orthopedic examination at that time.  The veteran also argues 
that the RO failed to provide him a comprehensive orthopedic 
examination at that time.  

This argument has no merit.  The provisions of 38 C.F.R. 
§ 4.1 generally require accurate and fully descriptive 
medical examinations in order to apply the Schedule for 
Rating Disabilities to service-connected disabilities.  The 
veteran is not service-connected for a back disability and 
the issue at the time of the November 1986 rating decision 
was entitlement to service connection.  

Moreover, even if the claim were well grounded, any failure 
by the RO to fulfill the duty to assist by obtaining an 
orthopedic examination cannot serve as a basis for CUE.  See 
Caffrey v. Brown, 6 Vet. App. 377, 383 (1994) (Court 
determined that the VA's breach of the duty to assist 
resulted in an incomplete record rather than an incorrect 
record, and thus does not form the basis for a finding of 
CUE).  

Although not specifically stated in the November 1986 rating 
decision, the RO did consider the applicable provisions 
regarding claims for service connection.  The law pertaining 
to service connection both today, and at the time of the 
November 1986 rating decision, requires a factual showing a 
disease or injury resulting in current disability was 
incurred in the active military service or, if pre-existing 
active service, was aggravated therein.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  

The law provided that where there is a chronic disease shown 
as such in service or within the presumptive period under § 
3.307 so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required 
where the condition noted during service or in the 
presumptive period is not shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  

The law also provided that where a veteran served for at 
least 90 days during a period of war or after December 31, 
1946, and a presumptive disease, such as arthritis, becomes 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 C.F.R. §§ 3.307, 3.309.  

The RO determined that although the veteran was treated on 
numerous occasions during his second period of active service 
for recurrent low back strain, which the veteran related to 
the May 1970 motor vehicle accident, the service medical 
records did not support a finding of a chronic disease or 
injury during active service.  The RO rejected the diagnoses 
of arthritis of the low back because they were diagnoses 
based on a history reported by the veteran rather than 
evidence sufficient to identify the disease entity.  The x-
ray examinations of the lumbar spine were normal.  More 
importantly, the post-service medical evidence, which 
consisted of the VA compensation examination in July 1986, 
did not show a then current post-service back disability 
because the physician diagnosed lumbar myofascitis only by 
history.  

Finally, the veteran and representative argue that the RO 
committed CUE because it did not consider the service medical 
records and that it incorrectly applied the facts that were 
of record at that time.  They argue that the RO failed to 
consider the August 1976 separation medical examination, 
which lists a diagnosis of arthritis with decreased range of 
motion due to back pain during service, and the records 
showing the veteran had been admitted to the hospital in 
April 1976 due to a back injury.  

The RO considered the correct facts as they were reported in 
the record at the time of the November 1986 rating decision.  
Although the RO did not report the factual record in detail, 
the RO specified its reasons for rejecting the in-service 
diagnoses of arthritis.  The RO also considered the numerous 
instances of treatment for low back symptoms but denied the 
claim since the post-service VA examination did not establish 
that the veteran had a continuing post-service low back 
disorder.  

The failure in the November 1986 rating decision to refer to 
specific records such as the April 1976 hospital report and 
the August 1976 separation medical examination cannot be 
taken as a failure to consider evidence.  See Eddy v. Brown, 
9 Vet. App. 52, 58 (1996) (Not until February 1990 were RO's 
required to include in their decisions "a summary of the 
evidence considered").  

The representative argues that the RO committed CUE because 
it reached a medical conclusion based on its own 
unsubstantiated medical opinion.  This argument also has no 
merit.  The RO's determination that the veteran did not have 
a medical diagnosis of a post-service low back disability is 
based on the medical findings and diagnosis reported by the 
VA physician during the July 1986 VA compensation 
examination.  Physical examination showed the musculoskeletal 
system was normal.  Neurologic examination showed the cranial 
nerves II-XII were intact, deep tendon reflexes were normal 
and there were no long tract signs.  The diagnosis was a 
history of lumbar myofascitis.  

The veteran and his representative argue that the RO 
committed error because it failed to consider the service 
medical records, which clearly document numerous instances of 
treatment for low back pain, and which show the veteran was 
discharged with a recurrent low back condition.  The veteran 
also argues that the RO should have determined that he had a 
permanent back disability despite the negative radiographic 
findings because the in-service physical profiles should have 
been deemed to show a permanent condition.  

Essentially, this argument is no more than an assertion of 
disagreement as to how the RO weighed the facts of record at 
the time of the November 1986 rating decision.  In addition, 
the veteran and his representative have not provided any 
persuasive reasons as to why the outcome would have been 
manifestly different but for the alleged error.  Fugo v. 
Brown, 6 Vet. App. 40, 44 (1993).  

In summary, the November 1986 rating decision correctly 
applied the statutory or regulatory law in effect at the time 
to the overwhelmingly correct facts as they were known at the 
time.  

Clear and unmistakable error that is so undebatable, that it 
can be said that reasonable minds could only conclude that 
the November 1986 rating decision was fatally flawed at the 
time it was made so that it would change the outcome (i.e., 
not a "harmless error" and since it is "undebatable" by 
definition, the "benefit of the doubt" doctrine would never 
be applicable) is not demonstrated.  

For these reasons, the Board finds that the November 1986 
rating decision wherein the RO denied service connection for 
a low back disorder was reasonably supported by the evidence 
then of record.  The Board concludes that the November 1986 
rating decision wherein the RO denied service connection for 
a lumbosacral strain did not constitute CUE.  Russell v. 
Principi, 3 Vet. App. 310, 315 (1992); 38 C.F.R. § 3.105 
(1998).


Increased Ratings
Factual Background

The service medical records show the veteran was admitted for 
two days and treated for malaria in September 1969, but they 
state that there were no other sequelae.  The July 1970 
separation medical examination shows that the abdomen and 
viscera and the lymphatic system were normal.  Laboratory 
testing performed in September 1970 prior to separation 
showed no malarial parasites.  

The service medical records for the veteran's second period 
of active service do not show treatment for a recurrence of 
malaria.  The August 1976 separation medical examination 
shows that the abdomen and viscera and the lymphatic system 
were normal.  

The RO granted service connection for PTSD and residuals of 
malaria in a November 1986 rating decision.  The August 1986 
VA examination showed that the veteran had PTSD, which was 
attributable to his combat experiences while serving in 
Vietnam.  

The psychiatrist reviewed the claims folder, including the 
social and industrial survey performed at that time.  Based 
on the examination and review of the evidence, the 
psychiatrist concluded that the veteran's PTSD was chronic 
and of moderate degree, manifested by lack of good 
relationships and an inability to form good relationships.  
Based on the evidence, the RO assigned a 30 percent rating, 
effective May 15, 1986.  

The July 1986 VA compensation examination included the prior 
in-service history of malaria.  Although the veteran reported 
a post-service history of recurring high fever, the physician 
diagnosed malaria by history.  Physical examination of the 
lymphatic and hemic systems was normal and showed no 
hepatomegaly or splenomegaly.  Based on the evidence, the RO 
assigned a noncompensable rating, effective May 15, 1986.  

The veteran underwent a VA compensation examination in June 
1989.  The evidence shows the veteran was attending school 
under the VA vocational rehabilitation program.  He was 
working 25-30 hours per week at a hardware center.  The 
veteran related that he was goal oriented and that his 
medication was successful in treating nightmares.  The 
veteran was also maintaining a steady three-year relationship 
with his girlfriend with whom he was living.  Based on a 
review of the evidence in the claims folder and an 
independent examination, the diagnosis was PTSD manifested by 
hypervigilance, sudden onset of anger and a distrust of 
people that had slowly diminished through time with work on 
his PTSD.  The examiner who performed the social and 
industrial survey, concluded that the veteran was functioning 
at a moderate level despite his PTSD symptoms.  

The veteran underwent a VA compensation examination in 
October 1991.  The physician related that he reviewed the 
1989 reports.  The physician noted that the veteran had a 
certificate to repair automobiles and a certificate to drive 
heavy equipment, and that he was nearly completed with his 
vocational rehabilitation to become a building inspector.  
The veteran was living with his girlfriend for five years.  

The veteran was unemployed since August 1991 after having 
been employed at a construction company.  The veteran stated 
he was able to work but wanted to wait until completing his 
education.  He reported daily activities, which included 
camping, fishing, hunting, watching television, reading, 
walking several miles a day, going to the movies with his 
girlfriend and socializing in general with her.  Based on the 
history and an independent examination, the diagnosis was 
chronic PTSD and a history of malaria.  The physician 
concluded that the veteran could work at that time but was 
completing his vocational rehabilitation before returning to 
employment.  

A statement from his girlfriend received in December 1992 
attests to the fact that the veteran had problems sleeping.  
She related that the veteran was residing with his sister and 
his niece at that time.  She also related that the veteran 
had a large family and that he had friends.  

The veteran underwent a VA systemic conditions examination in 
December 1992.  The veteran requested re-evaluation of the 
residual long-term effects of the malaria that he incurred in 
1969.  He stated he was hospitalized after having been ill in 
the field for approximately fifteen days.  He could not 
recall whether he had cerebral malaria or whether he had been 
unconscious at that time, but possibly unconscious for 
several days.  The veteran stated he was told he had 
falciparum malaria but later stated he could not recall 
whether it was falciparum or vivax.  He stated he experienced 
several febrile episodes since returning from Vietnam 
beginning in 1975, which included fever, chills, ringing in 
the ears and nausea.  

The physician stated that the veteran indicated no history of 
any problems with kidney function or renal impairment.  The 
veteran stated he had more difficulty concentrating and some 
difficulty with his memory since his in-service 
hospitalization for malaria.  There was no history of anemia.  


The physician stated that the only neurological symptom 
described was ringing in the ears.  There was no history of 
cardiac involvement.  The veteran appeared well developed and 
well nourished on physical examination.  Based on the history 
and examination, the diagnoses included history of malaria 
with no definite sequelae.  

The veteran also underwent a VA PTSD examination in December 
1992.  The physician stated that he reviewed the evidence in 
the claims folder.  The physician recorded the veteran's 
military, medical and social history.  The veteran reported 
that his recurrent malaria symptoms had worsened his PTSD 
symptoms and made his life more difficult.  The veteran 
related that he maintained close relationships with some of 
his siblings.  He also related having a close relationship 
with his parents.  The veteran worked for 12 years in a 
hardware store after service.  

The veteran acknowledged that his employment and three prior 
marriages were affected by his heavy alcohol and drug use.  
He also worked as a long haul truck driver from 1988 to 1990 
and spent about eight years driving trucks.  The veteran had 
not received mental health therapy for two or three years and 
was not taking medication, but did smoke marijuana several 
times per week.  The veteran was maintaining his outdoor 
sporting activities and he remained in his eight-year 
romantic relationship with his girlfriend.  The physician 
described the veteran as alert and in no acute distress.  
There were no unusual signs of any increased or decreased 
psychomotor activity.  

The veteran demonstrated good recall of memory and displayed 
normal intelligence.  His concentration was excellent.  Based 
on a review of the evidence in the claims folder and an 
independent examination, the diagnosis was chronic PTSD and 
mixed personality disorder with passive aggressive and some 
explosive and probable anti-social tones.  There was no Axis 
III diagnosis.  The physician stated that the veteran's PTSD 
stressors were mild to moderate.  The physician provided a 
Global Assessment of Functioning (GAF) score of 60-65.  The 
physician also stated that there was little change from his 
prior psychiatric examination except for perhaps mild changes 
in mellowness.  

The physician could not provide an opinion about how much 
difficulty the veteran's recurrent malaria attacks had caused 
him, but stated that they seemed to be service-related.  The 
physician stated that the recurrent malaria attacks could be 
an added stressor and worsen the PTSD symptomatology, 
especially anger, anxiety, sleep, irritability and tendency 
to withdraw.  

The veteran also underwent a social and industrial survey.  
Although the examiner related that the claims folder was 
available, some of the history reported is not consistent 
with the prior evidence.  The veteran stated that he was not 
together with his girlfriend any longer due to a conflict 
with her former spouse.  He stated he had only minimal 
contact with his family and he had poor interpersonal 
relationships.  The examiner only recorded that the veteran 
worked at a lumber yard for twelve years and that his 
relationship with co-workers was poor and he had been unable 
to sustain relationships.  The veteran was not receiving 
counseling and he still performed hobbies such as woodworking 
and outdoor activities.  He also stated he enjoyed talking to 
veterans and other people.  Based on this, the social worker 
concluded that the veteran's interpersonal relationships were 
minimal and strained.  He indicated that the veteran had 
significant paranoia.  He opined that with the paranoia and 
other problems, it was difficult to believe that the veteran 
could hold substantial employment at that time without 
significant treatment and healing.  

At his personal hearing, the veteran testified that he last 
worked for a construction company in 1992.  Tr., pp. 4-5 
(Aug. 1995).  He testified that he was attempting to obtain 
employment with the U.S. Forestry Service.  Tr., p. 6.  He 
testified he was living with his parents.  Tr., p. 7.  He 
testified that he does not have a romantic commitment but he 
related that he goes to social events such as with friends to 
the bar.  Tr., p. 8.  He also testified that there are 
occasions when he helps his neighbor or his brother-in-law 
who works as a roofer.  Tr., p. 9.  He testified he was not 
taking medication for PTSD symptoms and did not receive 
medical treatment or counseling for PTSD.  Tr., pp. 10-12.  


The veteran testified that he has relapses of malaria and his 
last serious attack occurred in 1991, but that he also 
experiences slight fever at any time.  Tr., p. 14.  He 
testified that he does not received medical treatment during 
relapses because he is too sick to drive for testing during 
these times, which occur several times a year.  Tr., pp. 14-
15.  

The veteran underwent a social and industrial survey in 
August 1995.  The social worker stated that he reviewed the 
veteran's claims folder, including the prior surveys and VA 
examination reports.  The veteran was living with his 
parents.  The veteran felt he no longer had alcohol 
dependence but was a social drinker.  The veteran stated that 
his only medical problem was a recurrence of high fever from 
malaria, which leaves him incapacitated during acute 
episodes.  The veteran related symptoms, which included 
relationship dysfunction due to not letting others get close 
emotionally and social isolation.  Based on this, the social 
worker concluded that the veteran's PTSD was causing greater 
dysfunction especially in the areas of employment and 
relationships.  He stated that the PTSD symptoms had 
intensified and opined that this combination had considerably 
worsened the veteran's social and industrial situation.  

The veteran underwent a VA PTSD examination in August 1995.  
The physician stated that he reviewed the veteran's claims 
folder, including the prior surveys and VA examination 
reports.  The veteran stated that he broke up with his 
girlfriend two years earlier.  He was making an effort to see 
his grand daughter.  Based on the evidence and a separate 
examination, the diagnosis was chronic PTSD and no 
personality diagnosis offered.  The physician stated the 
veteran had marked stressors related to his living situation, 
financial problems and social isolation.  The physician 
provided a GAF score of 55.  The veteran related that his 
only friend was his mother and he had given up on all social 
activities and tries to stay to himself.  

The veteran underwent a VA PTSD examination in May 1997.  The 
veteran related his employment history, which included having 
been unemployed for many months.  The veteran reported that 
he was employed on a full-time basis 10 hours per day as a 
forklift operator at a wood products business since October 
1996.  

The veteran was living with and taking care of his parents.  
He stated that he now maintains relationships with all his 
family members and that his relationships are pretty good.  
The veteran related that he has never been hospitalized for 
PTSD and that he is able to work each day.  The veteran was 
currently prescribed Prozac and another prescription, which 
have alleviated his nightmares and sleep problems.  The 
physician noted that he reviewed the veteran's medical record 
and the evidence in the claims folder.  The physician stated 
that there is a record of near continuous substance 
dependence/abuse over many years and that this veteran has 
many features of antisocial personality disorder.  

The veteran related a history of his substance abuse and 
alcohol use, but the physician stated that the medical 
evidence in the claims folder raised questions about the 
accuracy of the veteran's self-reported history in this area.  
The physician cited particular examples of this and stated 
that there is an extensive history of substance 
dependence/abuse with cause to believe there is an existing 
substance abuse disorder in tenuous remission at that time.  
The physician conducted an extensive mental status 
examination, during which the veteran related that he was 
able to cope with his PTSD symptoms especially at work and he 
seemed better able to survive during periods of time.  
The physician noted that the evidence documented PTSD 
symptoms with social and occupational impairment.  

The physician stated that the veteran had become severely 
compromised with respect to social functioning insofar as he 
is unable to maintain any semblance of a normal marriage or 
romantic involvement with a woman.  The physician related 
that the veteran has few close relationships mostly limited 
to parents and family.  The veteran described being able to 
get along with social acquaintances in the work environment 
but these relationships are strained by PTSD.  The physician 
noted that the veteran's job did not require frequent 
interaction with others in the work environment, and 
concluded that it was probably evident that the occupational 
compromise was mild-to-moderate.  

The physician noted that the veteran remained employed full-
time and the veteran took pride in being able to work and 
function on a full-time basis.  The physician summarized that 
the veteran was severely socially compromised and mildly-to-
moderately occupationally compromised.  The diagnosis was 
PTSD, which the physician characterized as of moderate 
severity, episodic marijuana use and features of antisocial 
personality disorder.  The physician stated the veteran had 
moderate stressors related to his living situation, social 
isolation and chronic pain problems.  The physician provided 
a GAF score of 54.  

The veteran also underwent a social and industrial survey in 
May 1997.  The social worker stated that she reviewed the 
veteran's claims folder, including the prior surveys and VA 
examination reports.  The examiner reported the veteran's 
background history and conducted an examination.  This 
includes a complete review of the veteran's occupational 
history and interpersonal relationships.  The veteran 
remained employed full-time and indicated that he liked his 
job.  The veteran reported being given increased work 
responsibility due to the quality of his past performance.  
The veteran also related that he was continuing his outdoor 
activities.  

Based on a review of the evidence and the examination, the 
licensed clinical social worker opined that the veteran has 
chronic PTSD.  She opined that this limited his social 
functioning and he has not had a stable, intimate 
relationship in over four years.  She opined that the veteran 
has been able to maintain employment by pursuing positions 
that allow independence and distance from others.  Based on 
the above, she concluded that the veteran demonstrates a 
moderate level of disability as a result of his PTSD 
symptoms.  


Criteria & Analysis

Initially, the Board finds that the veteran's claims are 
"well-grounded" within the meaning of 38 U.S.C.A. § 
5107(a); that is, plausible claims have been presented.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  

An allegation of increased disability is sufficient to 
establish a well-grounded claim seeking an increased rating.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Board is 
also satisfied that all relevant facts have been properly 
developed to their full extent and that VA has met its duty 
to assist.  White v. Derwinski, 1 Vet. App. 519 (1991); 
Godwin v. Derwinski, 1 Vet. App. 419 (1991).

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

PTSD

The veteran is currently rated 30 percent disabled as a 
result of PTSD.  

The VA has amended its regulations pertaining to the rating 
schedule for mental disorders, including PTSD.  See 38 C.F.R. 
§ 4.130, Diagnostic Codes 9411 (1998).  

These regulations became effective on November 7, 1996.  When 
a law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version more favorable to the 
veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  Therefore, the Board will review the veteran's 
claim under the regulations in effect both before and after 
November 7, 1996.  

Under the regulations in effect prior to November 7, 1996, 
when the attitudes of all contacts except the most intimate 
are so adversely affected as to result in virtual isolation 
in the community, and there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior, and the 
veteran is demonstrably unable to obtain or retain employment 
due to PTSD, then a 100 percent evaluation is warranted.  
When the ability to establish and maintain effective or 
favorable relationships with people is severely impaired, and 
the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment as a result of PTSD, a 70 percent 
evaluation is warranted.  PTSD which results in considerable 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people and considerable 
industrial impairment is evaluated as 50 percent disabling.  
Definite social and industrial impairment warrants a 30 
percent evaluation.  38 C.F.R. § 4.132, Code 9411.  

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons or 
bases" for its decision.  38 U.S.C.A. § 7104(d)(1).  



In a precedent opinion, dated November 9, 1993, the General 
Counsel of VA concluded that "definite" is to be construed as 
"distinct, unambiguous, and moderately large in degree."  It 
represents a degree of social and industrial inadaptability 
that is "more than moderate but less than rather large." 
VAOPGCPREC 9-93 (O.G.C. Prec. 9-93).  The Board is bound by 
this interpretation of the term "definite." 38 U.S.C.A. § 
7104(c).

Under the regulations currently in effect, PTSD is evaluated 
under the General Rating Formula for Mental Disorders.  Under 
this formula, a 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought process or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, persistent danger of hurting self or others, 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene), 
disorientation to time or place, or memory loss for names of 
close relatives, own occupation, or own name.  

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood 
due to such symptoms as suicidal ideation, obsessional 
rituals which interfere with routine activities, speech that 
is intermittently illogical, obscure, or irrelevant, near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence), spatial disorientation, neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting), and an inability to establish and maintain 
effective relationships.  

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect, circumstantial 
circumlocutory, or stereotyped speech, panic attacks more 
than once a week, difficulty in understanding complex 
commands, impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks), impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 30 percent evaluation is warranted for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

A preponderance of the evidence shows that veteran's PTSD is 
productive of no more than a definite inability to establish 
or maintain effective and wholesome relationships with people 
or more than occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.  

The most probative evidence of record regarding impairment 
due to PTSD consists of the VA medical examinations and the 
social and industrial surveys.  The majority of these 
examiners concluded that the overall social and industrial 
impairment is no more than moderate.  This includes the 
medical opinions, which are dated as early as 1986.  
Particularly relevant is the May 1997 opinion by the licensed 
clinical social worker.  

This examiner reviewed all the evidence in the veteran's 
claims folder.  She was fully informed as to the veteran's 
entire social and industrial history.  Based on that review, 
she opined that the veteran's PTSD caused a moderate level of 
disability.  This is the same healthcare professional who 
performed the social and industrial survey in 1986.  
Consequently, she has had the benefit of a long-term view of 
the veteran's overall social and industrial impairment.  


The opinions by the VA psychiatrists, which date as far back 
as August 1986, also predominantly show no more than moderate 
impairment.  The psychiatrist reviewed the claims folder, 
including the social and industrial survey performed at that 
time.  That psychiatrist concluded that the veteran's PTSD 
was chronic and of moderate degree.  The psychiatrist, who 
performed the June 1989 VA examination also concluded that 
the veteran was functioning at a moderate level despite his 
PTSD symptoms.  The psychiatrist who performed the October 
1991 VA examination also reviewed the evidence of record.  

Although the evidence showed that the veteran was unemployed 
for several months, both the veteran and the psychiatrist 
reported that this was because he was completing his 
vocational rehabilitation and he wanted to wait until 
completing his education.  The psychiatrist stated that the 
veteran was able to work.  The findings by the remaining VA 
psychiatrists are also highly probative of the impairment 
caused by PTSD.  These psychiatrists rendered their opinions 
based on a review of the evidence and an independent medical 
assessment. These psychiatrists also provided GAF scores, 
which consistently shows that the veteran's overall social 
and occupational functioning has been affected by no more 
than moderate symptoms.   

In December 1992, the psychiatrist provided a GAF score of 
60-65.  That psychiatrist stated that the veteran's PTSD 
stressors were mild to moderate and that there was little 
change from his prior psychiatric examination except for 
perhaps mild changes in mellowness.  In August 1995, the 
psychiatrist provided a GAF score of 55.  In May 1997, the 
psychiatrist provided a GAF score of 54.  These findings also 
show that the veteran was employed on a full-time basis 10 
hours per day as a forklift operator at a wood products 
business since October 1996.  

There is no indication in these examination reports or from 
the veteran that he has missed any time from work as a result 
of his PTSD symptoms.  While this psychiatrist assessed that 
the veteran had become severely compromised with respect to 
social functioning because he was unable to maintain any 
semblance of normal marriage or romantic involvement with a 
woman, the psychiatrist also assessed that it was probably 
evident that the occupational compromise was mild-to-
moderate.  When this psychiatrist rendered his final opinion 
on the veteran's overall impairment, he characterized the 
veteran's PTSD as of moderate severity.  These findings are 
consistent over many years and outweigh any other opinions of 
record such as the January 1993 opinion of the VA social 
worker.  This opinion was founded on inaccurate historical 
information.  It also outweighs the August 1995 opinion of 
the VA social worker.  The veteran was having an exacerbation 
of his PTSD symptoms, which included a breakup from a long-
term relationship with his girlfriend, but the examiner did 
not explain his conclusion that the PTSD symptoms had 
intensified and considerably worsened the veteran's 
industrial situation.  This is not consistent with the 
opinion rendered by the VA psychiatrist at that time.  The 
psychiatrist is better qualified to render an assessment of 
impairment caused by PTSD.  

For these reasons, the Board finds that the evidence is not 
evenly balanced and the evidence does not more nearly 
approximate the criteria for a 50 percent rating under the 
current rating schedule or the schedule in effect prior to 
the November 7, 1996. 

The Board concludes that the criteria for an evaluation in 
excess of 30 percent for PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.132, Diagnostic Code 9411 
(effective prior to November 7, 1996); 38 C.F.R. § 4.130, 
Diagnostic Code 9411; 61 Fed.Reg. 52695-52702 (Oct. 8, 1996) 
(effective November 7, 1996); Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  


Residuals of Malaria

VA has also amended its regulations pertaining to the rating 
schedule for systemic diseases.  See 38 C.F.R. § 4.88b, 
Diagnostic Code 6304.  These regulations became effective on 
August 30, 1996.  Therefore, the Board will review the 
veteran's claim under the regulations in effect both before 
and after. 


Under the regulations in effect prior to August 30, 1996, a 
10 percent rating required that malaria be recently active 
with one relapse in the past year, or old cases with moderate 
disability.  A 30 percent rating required that malaria be 
recently active with two relapses in the past six months, or 
old cases with anemia.  The rating schedule also provided 
that compensable ratings would not be assigned based on the 
veteran's unsupported claim or statement.  38 C.F.R. § 4.88b, 
Diagnostic Code 6304, Note 1.

Under the current regulations malaria is evaluated as 100 
percent disabling when it is an active disease.  Thereafter, 
the residuals such as liver or spleen damage are evaluated 
under the appropriate system.  The diagnoses of malaria and 
evidence of relapses must be confirmed by the presence of 
malarial parasites in blood smears.  38 C.F.R. § 4.88b, Code 
6304.  

These rating codes do not contain provisions for a zero 
percent evaluation.  In every instance where the schedule 
does not provide a zero percent evaluation for a diagnostic 
code, a zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31.  

The only evidence of record showing that malaria was an 
active process is the service medical records during the 
veteran's first period of active service.  These records show 
the veteran was admitted for two days and treated for malaria 
in September 1969, but they state that there were no other 
sequelae.  The July 1970 separation medical examination was 
normal and laboratory testing performed in September 1970 
prior to separation showed no malarial parasites.   

While the veteran and several lay persons have claimed that 
he has had recurrent relapses since 1975, there is simply no 
medical documentation of an active relapse.  The veteran 
testified that he has not attempted to clinically document 
these relapses because he is too sick to drive for testing 
during these times, which occur several times a year.  Tr., 
pp. 14-15.  

The medical evidence of record also does not establish that 
the malaria resulted in moderate disability, anemia, or 
residuals such as liver or spleen damage.  Physical 
examination in July 1985 showed the lymphatic and hemic 
systems were normal and showed no hepatomegaly or 
splenomegaly.  During the December 1992 VA systemic 
conditions examinations, the physician stated the veteran 
indicated no history of any problems with kidney function or 
renal impairment.  The physician also reported that there was 
no history of anemia or cardiac involvement, and the veteran 
appeared well developed and well nourished on physical 
examination.  That physician concluded that the history of 
malaria resulted in no definite sequelae.  

While many physicians have included malaria by history in 
their diagnoses, they have not related any disabling 
condition other than possible ringing in the ears as a 
residual of the in-service malaria.  

A preponderance of the evidence shows that malaria is not 
active and there are no residuals such as moderate 
disability, anemia, or liver or spleen impairment.  

The criteria for a compensable evaluation for residuals of 
malaria have not been met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.88b, Diagnostic Code 6304 
(effective prior to August 30, 1996); 38 C.F.R. § 4.88b, 
Diagnostic Code 6304; 61 Fed.Reg. 39873 (July 31, 1996) 
(effective August 30, 1996); Karnas v. Derwinski, 1 Vet. App. 
308 (1991).


ORDER

Service connection for skin disease diagnosed as tinea 
versicolor is denied.  

Service connection for an immune system disease or 
neurological disorder is denied.  

The November 1986 rating decision, wherein the RO denied 
service connection for a lumbosacral strain, not having 
involved CUE, the benefit sought on appeal is denied.  

An increased evaluation for PTSD is denied.  

A compensable evaluation for malaria is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

 

